             Case 2:19-cv-00064 Document 1 Filed 10/15/19 Page 1 of 5



                          In the United States District Court
                           For the Western District of Texas
                                   Del Rio Division
Michelle Miroslava Gomez                   §
Plaintiff                                  §
                                           §
vs.                                        §        Civil Action No. 2:19-cv-64
                                           §
A7 Transport Logistics, LLC and            §
Mikhail Yuryevich Moshkola                 §
Defendants                                 §

                         Defendant A7 Transport Logistics, LLC’s
                                   Notice of Removal

To the Honorable Judge of Said Court:

     Defendants A7 Transport Logistics, LLC hereby gives notice and removes this case

from the 293rd Judicial District of Maverick County, Texas to the United States District

Court for the Western District of Texas, Del Rio Division, pursuant to 28 U.S.C. §§ 1332,

1441, and 1446. In support of this Notice, A7 Transport Logistics would respectfully

show the Court as follows:


                                        Factual Background

1.      A7 Transport Logistics, LLC and Mikhail Yuryevich Moshkola are the

defendants in a civil action styled Michelle Miroslava Gomez v. A7 Transport Logistics, LLC

and Mikhail Yuryevich Moshkola, filed in the 293rd Judicial District Court of Maverick

County, Texas, and bearing cause number 19-08-37802-MCV.

2.      Plaintiff filed this suit on or about August 27, 2019. See, Exhibit A, Plaintiff’s

Original Petition and Requests for Disclosure, with citation. Although A7 Transport

Logistics, LLC was served with the citation and petition through the Texas Secretary of


Defendant’s Notice of Removal                                                        Page 1
             Case 2:19-cv-00064 Document 1 Filed 10/15/19 Page 2 of 5



State on September 10, 2019, A7 Transport did not receive the citation and petition until

September 16, 2019. See Ex. A, copy of citation; Exhibit C, USPS Tracking Notice

showing delivery on September 16, 2019; see also Monterey Mushrooms v. Hall, 14

F.Supp.2d 988, 991 (S.D. Tex. 1998) (when service is effected on a statutory agent, the

removal period begins when the defendant actually receives the process, not when the

statutory agent receives process). This notice of removal is timely filed within 30 days of

A7 Transport’s receipt of the petition. 28 U.S.C. § 1446(b).

3.     In her Original Petition, Plaintiff seeks to recover damages for personal injuries

sustained as a result of an incident occurring on October 5, 2018. Plaintiff claims the

negligence of Defendants A7 Transport Logistics, LLC and Mikhail Yuryevich

Moshkola proximately caused her injuries. In her Petition, Plaintiff alleges damages in

excess of $ 1 million.

                                       Grounds for Removal

4.     The district courts of the United States have original jurisdiction over this action

based on diversity of citizenship among the parties, in that every defendant is now and

was at the time the action was commenced diverse in citizenship from every plaintiff. 28

U.S.C. § 1332(a). No defendant is or was at the time the suit was commenced a citizen of

the State of Texas.

5.     As set forth in her Petition, Plaintiff Michelle Miroslava Gomez is domiciled in

Eagle Pass, Maverick County, Texas, and was domiciled there at the time this action

was commenced. Plaintiff was at that time and is now a citizen of the State of Texas.




Defendant’s Notice of Removal                                                        Page 2
             Case 2:19-cv-00064 Document 1 Filed 10/15/19 Page 3 of 5



6.     As acknowledged in Plaintiff’s Petition, Defendant A7 Transport Logistics, LLC

is a corporation incorporated under the laws of the State of Ohio, having its principal

place of business now and at the time this action was commenced in the State of Ohio.

Defendant is now and was at the time this action was commenced a citizen of the State

of Ohio.

7.     As acknowledged in Plaintiff’s Petition, Defendant Mikhail Yuryevich Moshkola

is a natural person domiciled in Sarasota County, Florida, and was domiciled there at

the time this action was commenced. Defendant was at that time and is now a citizen of

the State of Florida.

8.     Plaintiff’s Original Petition states a claim against Defendants in excess of

$1,000,000.The amount in controversy in this action therefore exceeds the sum of

$75,000.

9.     Removal of this action is proper under 28 U.S.C. § 1441 because it is a civil action

brought in state court, and the federal district courts have original jurisdiction over the

subject matter under 28 U.S.C. § 1332 because the plaintiff and defendants are diverse in

citizenship, and because none of the defendants are citizens of the State of Texas.

10.    Both A7 Transport Logistics, LLC and Mikhail Yuryevich Moshkola have filed

their Original Answer in the state court prior to this removal. See Exhibit B, file-marked

copy of Defendants’ Original Answer. Both defendants are represented by the same

attorneys, and Mikhail Yuryevich Moshkola, individually and through his attorneys,

consents to this removal.




Defendant’s Notice of Removal                                                         Page 3
             Case 2:19-cv-00064 Document 1 Filed 10/15/19 Page 4 of 5



                                            Removal Venue

11.    Venue is proper in the United States District Court for the Western District of

Texas, Del Rio Division, because it is the judicial district and division in which the state

court action is pending.

                                Notice to State Court Regarding Removal

12.    Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly file a copy of this

Notice of Removal with the Clerk of the State Court in which this action is pending.

                                   Attachments to Notice of Removal

13.    Defendants A7 Transport Logistics, LLC and Mikhail Yuryevich Moshkola

hereby attach to this Notice of Removal the following documents:

      Exhibit Number                     Document                     Date Filed

         Exhibit A               Plaintiff’s Original Petition        08/27/2019
                                 and Request for Disclosure
                                 with Citation

          Exhibit B              Defendants’ A7 Transport             10/15/2019
                                 Logistics, LLC and Mikhail
                                 Yuryevich Moshkola’s
                                 Original Answer and
                                 Request for Disclosure

         Exhibit C               USPS Tracking Slip


       Exhibits A and B were previously filed in the state court action.

                                         Conclusion and Prayer

14.    Defendant A7 Transport Logistics, LLC requests that the Court remove this

action to the United States District Court for the Western District of Texas, Del Rio




Defendant’s Notice of Removal                                                         Page 4
             Case 2:19-cv-00064 Document 1 Filed 10/15/19 Page 5 of 5



Division based on diversity jurisdiction under 28 U.S.C. §§ 1332, 1441, and 1446, and for

such other relief to which this Defendant may show itself to be justly entitled.

                                          Respectfully submitted,


                                          TOUCHSTONE, BERNAYS, JOHNSTON,
                                          BEALL, SMITH & STOLLENWERCK, L.L.P.

                                       By: /s/ R. Wayne Gordon
                                          R. Wayne Gordon- SBN: 08206500
                                          Andrew T. Fifield- SBN: 06982500
                                          1717 Main Street, Suite 3400
                                          Dallas, Texas 75201
                                          214-741-1166
                                          214-741-7548 (fax)
                                           wayne.gordon@tbjbs.com
                                           andrew.fifield@tbjbs.com
                                          Attorneys for Defendants
                                          A7 Transport Logistics, LLC and
                                          Mikhail Yuryevich Moshkola


                                  Certificate of Service

    This is to certify that this Notice of Removal has been served on all counsel of record
for the other parties via e-mail on this 15th day of October 2019.


                                                 /s/ R. Wayne Gordon
                                                 R. Wayne Gordon




Defendant’s Notice of Removal                                                        Page 5
